Case: 2:18-cv-00692-MHW-EPD Doc #: 124 Filed: 11/18/19 Page: 1 of 2 PAGEID #: 687

United States District Court
Southern District of Ohio

Related Case Memorandum
Civil Cases

TO: Judge Smith, Judge Watson, Chief Magistrate Judge Deavers

FROM:  _ Michelle Rahwan , Deputy Clerk

DATE: 11/07/2019

SUBJECT: Case Caption: Khalil et al v. The Ohio State University

CASE: Case Number: _2:19-cv-4902

DISTRICT JUDGE: Judge Smith/Chief Magistrate Judge Deavers
File Date: _ 11/07/2019

 

This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

Related Case(s):

 

Case Caption: Garrett et al. v. The Ohio State University

 

 

 

 

 

CaseNumber: §_2:18-cv-0692 District Judge: Watson

File Date: 07/16/2018 Magistrate Judge: _Deavers

Related

Case(s):

Case Caption:

Case Number: District Judge:
Magistrate

File Date: Judge:
Case: 2:18-cv-00692-MHW-EPD Doc #: 124 Filed: 11/18/19 Page: 2 of 2 PAGEID #: 688

Memo Re: Related Civil Cases

Page 2

The District Judges having conferred, we respond to Case Administrator Michelle Rahwan

as follows:

Judges’ Response:

ooo oe oO wo

We agree that the cases are not related and that the subject case should remain
with the Judge to whom it is assigned.

We agree that the cases are related and fn should be
transferred to the docket of Judge v4

We agree that although the cases are related, the subject case nevertheless should
remain with the Judge to whom it was assigned.

We are unable to agree and will accept any decision made by the Chief Judge.

I am the Judge on both/al! of the listed cases and have determined that the cases
are not related.

I am the Judge on both/all of the listed cases and have determined that the cases

are related and they shall both/all remain on my docket.

Other Direction of Judge:

 

 

 

United my Weton District Judge

Geog. C nett
Unitdd Statés District Judge

United States District Judge

 

 

Ce: Courtroom Deputies

Revised 7/19/2012
